DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are the at least three “fixation means” and the at least one “tilting preventing means” introduced in claim 1. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Grusin et al. (“Grusin”; 2018/0221066).
Regarding claim 12, Grusin discloses a device 100 (Fig. 1) for fixation of bone fragments
at a vertical femoral neck fracture Fx (Fig. 2), which device comprises at least three fixation
means 20 and a securing plate 10, 
which at least three fixation means each comprises:
a first fixing portion 22 (Fig. 4) which is configured for fixing the fixation means 20 in an
inner bone fragment (Fig. 2),
a second fixing portion 21 (Fig. 4) with threads (id.) for locking the fixation means 20 in substantially parallel holes 12 (Fig. 9) with threads (id.) in a first end portion (top) of the
securing plate 10, said securing plate being configured for engagement of an outside surface of
an outer bone fragment (Fig. 2) without fixed connection therewith, and
a middle portion 25 (Fig. 4) which is situated between the first and second fixing portions 21, 22, wherein the device in said middle portion 25 has a smooth unthreaded exterior (id.), and is configured to run through the outer bone fragment (Fig. 2), whereby during secondary compression of the inner and outer bone fragments due to forces, particularly downwardly and rearwardly directed rotational forces, applied thereto, the smooth unthreaded exterior of the middle portion 25, per se, allows a sliding movement of the at least three fixation means 20 and said outer bone fragment relative to one another along a respective longitudinal axis of the at least three fixation means 20 thereby the middle portion, per se, allowing an interruption of the engagement of the securing plate 10 with the outer bone fragment without affecting the angular position of the fixation means 20 relative to the securing plate 10 and relative to one another, and wherein the device is further comprising:
at least one tilting preventing means 40 (Fig. 8) consisting of
a fixing portion 46 (id.) with threads (id.) for locking the tilting preventing means in a hole 18 (Fig. 9) with threads (id.) in a second end portion 11 of the securing plate 10 opposite to said first end portion (top) thereof,
an engagement portion (Fig. 8, the smooth shaft) having a smooth unthreaded exterior (id.) which is configured to extend into the outer bone fragment without fixed connection therewith (it is a peg with an unthreaded bone engaging portion; para. 0078 and Fig. 8) and configured to allow, during said secondary compression of the inner and outer bone fragments, a sliding movement of the at least one tilting preventing means 40 and said outer bone fragment relative to one another along a longitudinal axis of the at least one tilting preventing means 40 and thereby allowing an interruption of the engagement of the securing plate 10 with the outer bone fragment, and yet preventing or counteracting tilting of the device 100 due to forces trying to cause tilting, particularly varus tilting, of the inner bone fragment.
Grusin does not explicitly recite the hole 18 (Fig. 9) in the second end portion 11 being parallel to the holes 12 in the first end portion.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the tilting preventing means 40 and the corresponding hole 18 to be positioned at any desired angle, including oblique to the longitudinal axis of the plate and parallel to the holes 12 (Fig. 3), e.g., to have a consistent orientation relative to the fixation means and direct forces in a desired direction.
Regarding claim 13, the first end portion (top) is configured with the threaded holes 12 arranged in a substantially triangular pattern (Fig. 9), which triangular pattern is angled an angle relative to a longitudinal axis of the securing plate 10.
Grusin does not explicitly recite the angle being in the range of 5 to 15 degrees.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the angle of the hole pattern in a range of 5 to 15 degrees, preferably around 10 degrees, as that is close to what the angle appears to be (Fig. 9) and to provide desired fixation characteristics and engagement with bone.
Regarding claim 14, the second end portion 11 is configured with one or more laterally offset threaded holes 18 (Fig. 9) arranged slightly laterally offset from the longitudinal axis of the securing plate 10 (Fig. 9).
Regarding claim 15, the engagement portion (Fig. 8, the smooth shaft) of said at least one tilting preventing means 40 is configured to run through the outer bone fragment from the lateral side thereof to (i.e., in the direction of) the opposite medial side (para. 0078).
Regarding claim 16, the length of the tilting preventing means 40 is not explicitly recited.
However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the length such that it can run through the outer bone fragment from the lateral side thereof to the opposite medial side and yet protrude therefrom by about 4-8 mm, e.g., to ensure the tilting preventing means has sufficient engagement with the bone.
Regarding Claim 17, the device 100 comprises at least two tilting preventing means 40 and the securing plate 10 of the device is configured with at least two corresponding threaded holes 18 (Fig. 9) for said tilting preventing means 40.
Regarding claim 18, the first end portion (top) of the securing plate 10 has a substantially triangular shape (Fig. 9) with the holes 12 for the at least three fixation means 20 arranged in (i.e. at least within) the substantially triangular pattern. It is noted that insofar as the rounded shape with relatively angled sides of Applicant’s invention can be considered to be substantially triangular, so too can the rounded shape of Grusin that also includes relatively angled sides (Fig. 9).
Regarding claim 19, the holes 12 (Fig. 9) for the at least three fixation means 20 (Fig. 1) are configured to run obliquely through the securing plate 10, and the hole or holes 18 (Fig. 9) for the tilting preventing means 40 are all modified to run obliquely through the securing plate 10 (see rejection of claim 12, supra).
Regarding claim 20, each tilting preventing means 40 (Fig. 8) is configured as a peg (Fig. 8; para. 0078) with a fixing portion 46 in the form of a threaded end portion (Fig. 8).
Regarding claim 21, each fixation means 20 is configured as a bone screw (Figs. 1 and 2) with a first fixing portion 22 in the form of a threaded forward end portion of the bone screw Fig. 4).
Regarding claim 23, the middle portions 25 allow the sliding movement when the fixing portions are fixed to the inner bone fragment and the second fixing portions are fixed to the securing plate (the middle portion, per se, does not prevent sliding, as discussed above). 
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Grusin et al. (“Grusin”; 2018/0221066) in view of Hansson (9,642,657).
Grusin discloses the claimed invention except for optionally or additionally configuring the fixation means as a bone nail comprising a sleeve and disposed therein, a pin arranged for movement in the sleeve so that at least a forward portion of the pin can be driven outwards through at least one lateral opening in the sleeve, said forward portion constituting a first fixing portion in the form of at least one hook which engages in the inner bone fragment.
Hansson teaches that fixation means can be configured as a bone nail 1 (Figs. 1 and 2 and col. 3, lines 7-24) comprising a sleeve 5 and disposed therein, a pin 7 arranged for movement in the sleeve so that at least a forward portion 11 of the pin can be driven outwards through at least one lateral opening 13 in the sleeve, said forward portion 11 constituting a first fixing portion in the form of at least one hook (Fig. 2) which engages in the inner bone fragment. This configuration manages rotational forces and reduces the risk of loosening (see, e.g., col. 2, lines 8-27).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to optionally or additionally provide the device of Grusin with fixation means configured as a bone nail comprising a sleeve and disposed therein, a pin arranged for movement in the sleeve so that at least a forward portion of the pin can be driven outwards through at least one lateral opening in the sleeve, said forward portion constituting a first fixing portion in the form of at least one hook which engages in the inner bone fragment, as taught by Hansson, to better manage rotational forces and reduce the risk of loosening.

Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The fixation means and the securing plate of Grusin are not all configured to be without fixed connection to the outer bone fragment, as at least the fixation means include threads configured to engage the outer bone fragment. 

Response to Arguments
Applicant's arguments filed 21 April 2022 have been considered but they are not fully persuasive. 
Applicant’s correction of claim 13 previously rejected under 35 U.S.C. 112 is acknowledged. The rejection has been withdrawn.
Regarding Applicant’s arguments regarding the rejection under 35 U.S.C. 103 are not persuasive. Examiner recognizes that a portion of the fixation means 20 (Fig. 1) is threaded in the region of the outer fragment during use. However, the claims require only that the smooth middle portion 25, per se, allows a sliding motion and an interruption of the engagement of the securing plate. The smooth middle portion 25 does not and cannot prevent sliding motion, and allows for an interruption of the engagement of the securing plate, as it is smooth. Rather, it is the outer threaded portion (shown by arrows on page 9 of Applicant’s remarks) -- a separate portion from the smooth unthreaded exterior middle portion 25 -- that would prevent sliding motion or prevent an interruption of the securing plate. Even during post-surgery loading, the smooth middle portion 25 (per se) cannot prevent secondary compression. Therefore, the rejection of the claims as presently worded is maintained.
Additionally, Examiner agrees there would be no motivation in Grusin to remove the outer threads. However, as this was a supplemental basis of reasoning, the rejection did not depend on it to stand. For the reasons stated above, the rejection is maintained.
Examiner recommends that Applicant further define the smooth middle portion in terms of its size, position, extent, etc., and/or further define other aspects of the fixation means.
Applicant did not separately argue the rejection of claim 22 under 35 U.S.C. 103 over Grusin in view of Hansson, and Grusin is not presently overcome. Therefore, the rejection of claim 22 is maintained. 
New claim 23 stands rejected under the same reasoning presented above with regard to the rejection of claim 12 (supra).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773

/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773